[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER RE: #142 DEFENDANT PAPCUN'S FURTHER INTERROGATORY AND PRODUCTION REQUESTS
(1) Interrogatory No. 1 is permitted, limited however only to agreements or understandings that relate to assignment of the plaintiff's right to sue third parties including the defendant Papcun or any trust agreement in which the plaintiff agreed to commence or continue an action against third parties and to hold any proceeds thereof in trust for insurer to the extent it had previously paid benefits.
(2) If the answer to Interrogatory No. 1 is "Yes", then the plaintiff is ordered to produce any such agreement.
(3) As to all remaining supplemental discovery sought, the objections are sustained.
Flynn, J.